ORDER
PER CURIAM.
Defendant, Gerald Fleming, appeals from the judgment entered upon his convictions for kidnapping, Section 565.110 *655RSMo.2000,1 felonious restraint, Section 565.120, second-degree assault, Section 565.060, unlawful use of a weapon, Section 571.030.1(4), and first-degree burglary, Section 569.160. The defendant alleges six points of error on appeal, including alleged error in denying his Batson2 challenge, a challenge to the sufficiency of the evidence to support his burglary conviction, and four allegations of error regarding the admissibility or exclusion of evidence. Finding no error, we deny each of the defendant’s points. The judgment is affirmed.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references are to RSMo.2000, unless otherwise indicated.


. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).